Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2022

                                    No. 04-22-00478-CR

                          EX PARTE Jose Manuel Zapata SUAZO,
                                      Appellant

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10430CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER

       Appellant’s brief originally is due to be filed on September 28, 2022. On September 20,
2022, appellant filed an unopposed motion for a sixty-day extension of time to file the brief.
Appellant’s motion is GRANTED, and appellant is ORDERED to file his brief no later than
November 28, 2022.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court